Dismissed and Memorandum Opinion filed October 29, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00640-CV
____________
 
DELINDA CLINGAN, Individually and as Personal
Representative of the Estate of DAVID G. HERRIN, SR., DAVID G. HERRIN, JR.,
DEANNA CRAIN, and JEWELL HERRIN, Appellants
 
V.
 
E.I. DuPONT de NEMOURS AND COMPANY, CNA HOLDINGS,
INC., CELANESE, LTD., and CROWN CENTRAL PETROLEUM CORPORATION, Appellees
 

 
On Appeal from the 122nd District Court
Harris County, Texas
Trial Court Cause No. 2006-15378B
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed May 1, 2009. On October 21, 2009, appellants
filed an agreed motion to dismiss the appeal pursuant to the parties’ agreement.
See Tex. R. App. P. 42.1. The motion is granted.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Panel consists of Chief Justice Hedges and Justices
Seymore and Sullivan.